On tiie Merits.
Paul Jones & Co. claim a vendor’s privilege on certain goods which were contained in room “N,” “Uennen Building,” and which had been seized by them under a writ of sequestration, before the cession.
These goods were sold separately, and realized $401.77. The syndicappears to have accorded to the opponents the rank of privileged-creditors to the amount of $200, without, however, specifying any particular fund upon which the privilege was to bear. The claim which the opponents make is that the privilege should cover the entire-proceeds of the property sold by them to the insolvent; that said-property consisted of the liquor found in room “N,” and sold separately, and that the proceeds amounted to $401.77, as stated above.
Privileges are stricti juris, and can be enforced only when clearly established. Thé domicile of the opponents is in Louisville, Kentucky; they appear to have conducted their business here through Mr.. G. J. Crawford, and it is claimed that the sale to the insolvent of the-whiskey in question was a Louisiana contract made by him. The oppositions to the account appear to have been first called for trial in the lower court on December 2nd, 1897, at which time counsel for *1045Paul Jones & Co. offered to testify as to a conversation which, he had, .at one time, had with Mr. Crawford, concerning the latter’s authority to make binding contracts on behalf of his principals, and as to the contents of a letter which Crawford was said to have written to his principals, presumably upon the subject. This testimony was, however, objected to, and properly excluded, but the judge a quo ruled .that time should be given to the counsel to prepare his proof. When, therefore, the case was again called for trial, upon December 16th, 1897, counsel for opponents offered in their behalf, the testimony of Lawrence Jones, which had been taken under commission,at Louisville, Kentucky, and also examined Charles Morel, a deputy sheriff, as a witness.
Morel testified that he was charged with the execution of the writ of -sequestration under which he seized certain whiskey, pointed out to him by Hamilton, before his cession, and that the whiskey thus seized was the same that was sold separately, by the syndic, after the cession.
There was no other evidence in the record to identify the whiskey thus seized and sold, as whiskey which had been purchased by Hamilton from Paul Jones & Co. Morel had no personal knowledge of the matter, and Hamilton was not called upon to testify. Lawrence Jones testifies quite fully concerning the sale made by Crawford, though it is evident that he was in Louisville, or elsewhere, -when the transaction took place, and Crawford was in New Orleans; hence, being asked by the counsel representing the Morris Building Company:
“Q. If you know anything of the matters touching which you have been interrogated, state fully how your knowledge thereof was acquired.” He answers:
“My knowledge of the facts stated was acquired through our rep'“resentative, O. J. Crawford.”
This answer, apparently, applies to all the testimony given by the witness, and taken in connection with the fact that he nowhere states that he is, or was, a member of the firm of Paul Jones & Co., renders it difficult to attribute any fixed value to his testimony.
Aside from that, however, his answers upon the main issue are unsatisfactory. Merchants established elsewhere and making sales here, through agents, ought not to be allowed to hold themselves in a position to call such sales binding, when it suits them to do so, and only tentative or conditional agreements, subject to approval, when it will *1046subserve their interests. This witness was asked, by the counsel for Paul Jones & Co., the following question, to-wit:
“State specifically, whether or not Paul Jones & Oo. reserved them- “ selves the right to reject the sales made by the said Crawford, as “ their agent, to the said Hamilton, or whether the said Crawford was “ authorized to bind his said principals absolutely to the sales made “ by him to the said C. II. Hamilton and which constitute the indebt- “ edness claimed by the said Paul Jones & Co., of the said C. H. “ Hamilton.”
And to this he answers: “C. J. Crawford was authorized by us to “ sell C. H. Hamilton, and spent considerable money with Hamilton to “ effect the sale, and as we had authorized him, we felt legally and “ morally bound to make the shipment.”
It will be observed, however, that he does not “state specifically,” as he was requested to do, “whether or not Paul Jones & Co. reserved themselves the right to reject the sales made by Crawford.”
It will also be observed that the letter, upon the subject of Crawford’s authority in the premises, as to the contents of which opponents’' counsel proposed to testify, was not produced, nor was there produced, any answer to such letter by Paul Jones & Co., and yet, it is apparent that whatever authority Crawford had' was conferred upon him by written communications. Upon the other hand, the whiskey in question was shipped, not to Crawford, to be by him turned over to Hamilton, but direct to Hamilton, so that the delivery was made in Kentucky.
Under these circumstances, we are of opinion that the opponents-failed to administer the proof necessary to establish the privilege claimed by them.
The city of New Orleans claims $50 and a tax privilege therefor,, on the proceeds of certain "counters, fixtures, wooden paHUion, etc,” found in the premises No. 160 Common street.
This claim is based on an assessment on “merchandise, or stock in-trade,” and the learned counsel representing the city argues that such-an assessment entitles the city to a privilege on the proceeds of the-“counters, fixtures, and wooden partition,” which were sold separately, at his request.
It is true, as he says, that Article 233 of the Constitution mentions only movables and immovables, as general divisions of property for purposes of taxation, but it does not preclude subdivisions, such as are *1047necessary to make- an assessment intelligible. And the very bill upon which the opponent sues subdivides movable property as follows, to-wit:
“Horses, Cows, etc.”
“Vehicles.”
“Merchandise or stock in trade.”
“Money at interest, capital, bills receivable.”
“Money in possession.”
“Shares of stock.”
“Furniture, etc.”
“Statuary, paintings, etc.”
“Diamonds, jewelry, etc.”
“Stock or interest in water craft.”
“Trackage, etc., of railroads.”
“Judgments, suits, and causes of action.”
“Franchises, patents, copyrights, trade marks, privileges.”
“And charters, all canals and other ways of communications.” “Bonds of all kinds.”
It would hardly be claimed that, upon a bill containing such an enumeration, an assessment upon “horses, cows, etc.” would entitle the city to a privilege upon the proceeds of “vehicles ” or that an assessment upon "diamonds, jewelry, etc.” would apply to "bonds of all hinds”; nor, unless we distort the meaning of the very commonplace words “merchandise or stock in trade,” do we think that they could be made apply to either “counters, fixtures, or wooden partitions.”
If so, then, with equal propriety, they could be applied to the machinery of a planing mill or sash factory; to the plate glass show windows of a jewelry store; and, as far as we can see, to the building in which a merchant conducts his business, and the words “merchandise or stock in trade” would lose the value which they now have, in that they distinguish certain things from other things which also have specific names or terms to designate and differentiate them.
The estate, is entirely insolvent; otherwise we might change the judgment rejecting this claim into a judgment recognizing it as an ordinary debt, or dismissing it, as in case of non-suit. As the matter stands, we will affirm the judgment appealed from.
For these reasons, we are of opinion that the oppositions of Paul *1048•Jones & Co. and of the city of New Orleans are not well founded, and that the judgment of the court a qua was correct, and it is accordingly affirmed.